Title: 23d.
From: Adams, John Quincy
To: 


       I did not hear the Bell Ring this morning, and was tardy at Prayers. Every time a Student is tardy at prayers he is punished a penny; and there is no eluding that Law, so that a Student must prefer not attending prayers at all; to being ½ a minute too Late. After prayers we went in to Mr. James to recite in Terence. The manner of reciting this is, the Persons at the head of the Class, read an whole Scene in the Latin, and then the same into English, and when they have finished the next read another Scene and so on.
       Cranch went to Boston in the forenoon. Thursday, is a Day which commonly both Tutors and Students take as a leisure day, and there is seldom, any reciting, except in the morning. After Prayers the President read a Paper to this effect. That on the evening of the 15th. it appeared the Sophimores had assembled at the Chamber of one in the Class, and had behaved in a tumultuous, noisy manner; that at length they sallied out, and were very riotous to the disturbance, and dishonour of the University. But as their conduct till then had been such as deserved approbation, and was submissive and, as they early shew a proper repentance for their fault having, presented an humble petition to be forgiven. Therefore, it had been voted that no further Notice should be taken of it; but it was hoped the Students, would not abuse, the Lenity of the government, but rather show that they were deserving of it. The Fresh men, who are always, as a Class, at Variance with the Sophimores, thought the government had been partial; and the Consequence was, that Mr. James, the Tutor of the Sophimore Class, and who was supposed, to have favoured them, and to have been the means of saving them from severer punishment; had four squares of glass broken in his Windows. Such was the Effect of the Lenity, which was to induce the Students to do their Duty.
      